FILED
                                                                             IN THE OFFICE OF THE
                                                                          CLERK OF SUPREME COURT
                                                                               DECEMBER 9, 2021
                                                                           STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 219

State of North Dakota,                                 Plaintiff and Appellee
     v.
Andrew Jordan Rieger,                               Defendant and Appellant

                               No. 20210092

Appeal from the District Court of Benson County, Northeast Judicial District,
the Honorable Lonnie Olson, Judge.

AFFIRMED.

Per Curiam.

James P. Wang, State’s Attorney, Minnewaukan, ND, for plaintiff and appellee.

Nicholas D. Roller, Grand Forks, ND, for defendant and appellant.
                               State v. Rieger
                                No. 20210092

Per Curiam.

[¶1] Andrew Jordan Rieger appeals from the denial of a motion of acquittal
and a criminal judgment finding him guilty of corruption of a minor, victim
over fifteen and adult over twenty-two, a class C felony under N.D.C.C. § 12.1-
20-05(2). He argues the evidence is insufficient to sustain a guilty verdict, the
minor victim is so untrustworthy that a reasonable factfinder would not credit
her testimony, and it was error for the district court to rely on another witness
for corroboration. Viewing the evidence in the light most favorable to the
verdict, we conclude there is substantial evidence to support the verdict. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1